Citation Nr: 1210445	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for blurred vision in the left eye.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1981 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran canceled his scheduled hearing before the Board because he was incarcerated and he asked that the hearing being rescheduled.  The Board will further address the request in the REMAND. 

The claims of service connection for blurred vision in the left eye and for a psychiatric disorder are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

The claim of service connection for diabetes mellitus is deferred until the other claims on appeal are finally adjudicated. 


REMAND

For the Veteran, on the request to reschedule a hearing before the Board of Veterans' Appeals.  Although you are presently incarcerated, if you feel that a hearing would be in your best interest and you will be released from incarceration within the near future, for example, several months, but not a year, deferred scheduling of a hearing may be warranted, but the appeal cannot be on hold indefinitely.  





While you have a right to a hearing, a hearing is not necessary for the final adjudication of your appeal.  There are other options available for your consideration, for example: 

You may submit a written statement to be considered by the Board;

Your representative may submit an audio tape for transcription or written argument in the form of a brief; or

Your representative may submit a motion to appear alone and personally present argument to the Board on your behalf if you cannot appear.  Such motions are granted only when "good cause" is shown.    

Please let the RO or Board know how you want to proceed.  In the meantime, the Board is developing the claims under the duty to assist. 

On the claim of service connection for a left eye disability, the service treatment records show that in November 1981 the Veteran complained of blurred vision in the left eye after being hit, and the impression was a contusion in the periorbital area of the left eye.  After service, the Veteran states that he has had a left eye problem since service.  In August 2008, the Veteran had surgery for a left orbital cyst.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

On the claim of service connection for a psychiatric disorder, in his application for VA compensation, the Veteran identified private medical records, which have not been requested.







Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf:

i).  Mental health records from January 1989 from E.A. Conway Hospital (also known as LSU Health Sciences Center/E.A. Conway Medical Center-Monroe) in Monroe, Louisiana; and,

ii).  Mental health records from January to May 2000 from Parkland Hospital (also known as Parkland Health & Hospital System) in Dallas, Texas; and,  

iii).  Mental health records from May to October 2006 under the alias Kihioah Kimani from Parkland Hospital (also known as Parkland Health & Hospital System) in Dallas, Texas; and,  

iv).  Records from the Texas Department of Criminal Justice from 2000 to 2005 and since 2009. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).





2.  Arrange to have the Veteran's file reviewed by a VA eye examiner to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that a left orbital cyst (X-rays revealed a Ghon complex) removed in August 2008 was related to the Veteran's complaint in service of blurred vision in the left eye after he was hit and the assessment was a contusion in the periorbital area. 

In formulating the opinion, the VA examiner is asked to consider that in service in November 1981 the pertinent findings were a clear cornea, normal visual fields and visual acuity, normal fundi, and intact ocular movement.

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

3.  After the above development is completed, adjudicate the claims of service connection for a left eye disability and for a psychiatric disorder.  If any benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).







Department of Veterans Affairs


